Citation Nr: 0739079	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for a left hand 
condition, to include as secondary to Agent Orange exposure.

3.  Entitlement to an initial (compensable) disability rating 
for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in which the RO denied service 
connection for bilateral hearing loss and for a left hand 
condition.  The appellant, who had active service from July 
1967 to January 1971, appealed that decision to the BVA.  
Thereafter, in December 2005, the RO reevaluated the 
appellant's left ear hearing loss claim, granted service 
connection for this disorder and assigned a noncompensable 
disability rating effective April 26, 2005. See December 2005 
rating decision.  The RO then referred the appellant's claims 
of entitlement to service connection for right ear hearing 
loss and a left hand condition to the Board for appellate 
review.  The appellant and his spouse testified at a hearing 
before the Board in January 2007.    

The Board observes that the appellant submitted a statement 
in April 2006 in which he reported that his claim for hearing 
loss was in appeal status and that he was submitting 
additional evidence in relationship to that claim.  He also 
indicated that his service-connected hearing loss had 
worsened in severity.  The RO viewed the appellant's April 
2006 statement as a request for an increased rating for his 
service-connected left ear hearing loss. See July 2006 rating 
decision.  However, in light of the content of the 
appellant's statement and the fact that it was submitted 
within five months of issuance of the December 2005 rating 
decision, the Board finds that the statement constituted a 
Notice of Disagreement to the noncompensable disability 
rating assigned in the December 2005 rating decision.  
Therefore, this issue will be addressed below. 


In terms of the appellant's three claims, the Board finds 
that additional development is necessary prior to the 
adjudication of the appeal.  As such, the Board REMANDS the 
appellant's claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to (1) service connection 
for a left hand condition, (2) service connection for right 
ear hearing loss and (3) a request for an initial compensable 
disability rating for his service-connected left ear hearing 
loss discloses a need for further development prior to final 
appellate review.  

In regards to the appellant's claim of entitlement to service 
connection for a left hand condition, to include as secondary 
to Agent Orange exposure, the Board observes that the United 
States Court of Appeals for Veterans Claims (the "Court") 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006) that reversed a Board decision which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagreed with the Court's decision in 
Haas and appealed the decision to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  



In this case, the appellant asserts that he actually served 
in the Republic of Vietnam for a period of one year. See 
January 2007 BVA hearing transcript, pgs. 2-3.  The 
appellant's DD Form 214 confirms that the appellant had one 
year of foreign service and that he was awarded the Vietnam 
Service Medal.  Notably, however, the evidence of record 
fails to corroborate or refute the appellant's assertions 
that he was stationed in Vietnam (and therefore presumably 
exposed to Agent Orange).  Absent such evidence, the 
appellant's claim is subject to the Haas stay.  However, the 
Haas stay would be inapplicable if the appellant's service 
personnel records confirm that he served in Vietnam.  As 
such, this claim must be remanded in order for the RO to have 
the opportunity to obtain the appellant's service personnel 
records.  A remand will also afford the appellant the 
opportunity to present any additional medical evidence he may 
have available supporting his claim, to include evidence 
documenting his left hand condition during a flare-up period. 
January 2007 BVA hearing transcript, p. 9.        

In regards to the appellant's hearing loss claims, the Board 
observes that the RO has conceded that the appellant was 
exposed to hazardous noise during his military service. June 
2005 and December 2005 rating decisions.  Service connection 
for right ear hearing loss has been denied on the basis of a 
May 2005 VA audiological examination which revealed that the 
appellant did not have a hearing loss disability as defined 
by VA regulations. See May 2005 VA examination report; June 
2005 rating decision, p. 2.  Specifically, the appellant's 
speech recognition score on the Maryland CNC in May 2005 was 
noted to be 96 percent.  His puretone thresholds for the 
right ear were reported as follows:

HERTZ
1000
2000
3000
4000
Average
RIGHT
20
20
35
35
28

Impaired hearing is considered a disability for VA purposes 
when a veteran's auditory thresholds (puretone decibel loss) 
in one of the frequencies 500, 1000, 2000, 3000 and 4000-
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above mentioned 
frequencies are 26 decibels or greater.  Impaired hearing for 
VA purposes may also be found when a veteran's speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent. See 38 C.F.R. § 3.385 (2007).  Based upon 
the above-referenced audiological data, the RO appropriately 
denied service connection for right ear hearing loss on the 
basis that the appellant did not have a disability by VA 
standards.   

However, recent medical evidence associated with the claims 
file reveals that the appellant's right ear hearing has 
worsened in terms of severity.  Specifically, the Board 
observes that a VA audiological examination dated in June 
2006 reported that the appellant had the following puretone 
thresholds: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
25
25
45
40
33.75

The appellant's speech recognition score on the Maryland CNC 
was noted to be 92 percent.  Based upon this evidence, the 
appellant's right ear hearing loss meets the definition of a 
disability for VA purposes.  Since the appellant has been 
diagnosed with a current disability and his acoustic trauma 
exposure in service has been conceded by the RO, the Board 
finds that a remand of this claim is necessary in order for 
the appellant to be afforded a VA audiological examination to 
determine whether his current right ear hearing loss is 
related to his period of active service.    

In terms of the appellant's service-connected left ear 
hearing loss, the Board has found (as discussed in the 
Introduction section above) that the appellant expressed 
disagreement with the rating assigned by the RO in the 
December 2005 rating decision.  However, this matter has been 
addressed by the RO in a new rating decision but not in a 
Statement of the Case. July 2006 rating decision.  As such, 
the issue of entitlement to an initial compensable disability 
rating for left ear hearing loss is being returned to the RO 
for issuance of a Statement of the Case. See Manlincon v. 
West, 12 Vet. App. 238 (1999).  In remanding this matter to 
the RO, the Board observes that the appellant's left ear 
hearing loss disability rating may be affected if service 
connection is granted for right ear hearing loss.  If this 
occurs, the RO should consider the hearing loss issues to be 
inextricably intertwined and take appropriate action to 
include issuing a Statement of the Case pertaining to the 
appellant's overall disability rating for bilateral hearing 
loss.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should undertake efforts to 
obtain the appellant's service 
personnel records to determine whether 
the appellant served in the Republic of 
Vietnam.  If such records do not 
establish the veteran's presence in 
Vietnam, the RO should take appropriate 
action in accordance with current VA 
interim procedures for controlling 
claims affected by the Court's decision 
in Haas, supra.  

3.  The appellant should be requested 
to identify any private or VA medical 
providers from whom he has received 
treatment for his left hand condition; 
and provide authorization for release 
of medical records from those 
providers.  The appellant should also 
be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.

4.  The RO should afford the appellant a 
VA audiological examination, including 
an audiogram and Maryland CNC speech 
recognition test, to confirm that he 
currently has sufficient right ear 
hearing loss to satisfy the threshold 
minimum requirements of 38 C.F.R. 
§ 3.385 to be considered a disability by 
VA standards.  If he does, then the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not the current right ear 
hearing loss is etiologically related to 
the appellant's military service.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should discuss the rationale for all 
opinions expressed.  If no opinion can 
be rendered, without resorting to pure 
speculation, the examiner should explain 
why this is not possible.  

5.  When the development requested has 
been completed, the issues of 
entitlement to service connection for 
right ear hearing loss, and a left hand 
condition (if not subject to the stay as 
described above) should again be 
reviewed by the RO on the basis of the 
additional evidence.  If service 
connection is not granted for these 
claims, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case in 
terms of these issues and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  The RO should also then 
issue a Statement of the Case with 
respect to the appellant's disagreement 
with the assignment of a noncompensable 
disability rating in the December 2005 
rating decision.  The appellant should 
be advised of the need to submit a 
Substantive Appeal to continue with his 
appeal as to the assignment of the 
noncompensable disability rating for his 
service-connected left ear hearing loss 
and the time limit to do so.  If service 
connection is granted for right ear 
hearing loss, the RO should consider the 
appellant's hearing loss claims to be 
inextricably intertwined and take 
appropriate action to include issuing a 
Statement of the Case pertaining to the 
overall disability rating for the 
appellant's bilateral hearing loss.  The 
appellant should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.     

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

